Citation Nr: 0942042	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  09-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for osteochondritis dessicans and degenerative 
arthritis of the right knee, post-traumatic and 
postoperative.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
flexion limited to 30 degrees with slight instability and 
occasional dislocation; there is no limitation of extension.

2.  The Veteran's degenerative disease of the lumbar spine is 
manifested by flexion limited to 70 degrees and extension to 
10 degrees; it does not cause neurological impairment or 
result in incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for osteochondritis dessicans and degenerative 
arthritis of the right knee, post-traumatic and postoperative 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Codes 5003-5262 
(2009).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative 


disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the Veteran's claim, 
VCAA letters were sent in February 2008 and June 2008.  
Thereafter, an additional VCAA letter was sent in February 
2009.  Cumulatively, the letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notifications: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "Veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  
Nonetheless, the Board notes that, in the February 2009 
letter, the Veteran was informed of the diagnostic codes that 
his disabilities may be rated under, and was notified that he 
may submit evidence regarding the impact of his disabilities 
on his employment and daily life.

The Board notes that the VCAA notices along with the 
statement of the case (SOC) provided information to the 
claimant relevant to the specific pertinent diagnostic codes.  
Also, the section entitled "How VA Determines the Disability 
Rating," specifically cited to the impact on employment and 
described the types of evidence which would support the 
claims.  The claimant was also told that disability rating 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The March 2008 and May 2009 VA examination reports are 
thorough and supported by the record.  This reports included 
a review of the pertinent history and examination of the 
Veteran.  His current symptoms were discussed.  Therefore, 
the examinations in this case are adequate upon which to base 
a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Disability Ratings

Disability ratings are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that Veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims (Court) found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it 
was held that ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case, there has not 
been a material change in the disability level of the right 
knee and low back disorders and uniform ratings are 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Right Knee

The Veteran has been assigned a 40 percent disability rating 
for osteochondritis dessicans and degenerative arthritis of 
the right knee, post-traumatic and postoperative, under 
Diagnostic Code 5003-5262.

Arthritis due to trauma, confirmed by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  The Veteran has been assigned a 
40 percent disability rating under this code, indicative of 
more than marked knee disability.  This is the highest 
available rating under this code.

The Board will therefore consider if it would be more 
advantageous for the Veteran to be rated based on his 
limitation of motion/instability of the right knee.  However, 
the combined evaluation for the affected leg cannot exceed 
the rating for amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  

Diagnostic Code 5260 provides for a non-compensable 
disability rating where flexion is limited to 60 degrees; a 
10 percent disability rating where flexion is limited to 45 
degrees; a 20 percent disability rating where flexion is 
limited to 30 degrees; and 30 percent disability rating where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable disability 
rating is warranted where extension is limited to 5 degrees; 
a 10 percent disability rating requires extension limited to 
10 degrees; a 20 percent disability rating requires extension 
limited to 15 degrees; a 30 percent disability rating 
requires extension limited to 20 degrees; a 40 percent 
disability rating requires extension limited to 30 degrees; 
and a 50 percent disability rating requires extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
disability rating when there is slight recurrent subluxation 
or lateral instability; a 20 percent disability rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent disability rating when there is 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

In a precedent opinion, VA's General Counsel concluded that a 
Veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 
(Aug. 14, 1998).  The Board notes that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not specify that a separate rating may only 
be assigned when there is arthritis and limitation of motion 
and/or painful motion.  Therefore, consideration must be 
given to whether separate ratings are warranted to reflect 
disability manifested by instability and subluxation as well 
as disability manifested by limitation of motion and/or 
painful motion or limitation of motion and/or painful motion 
on its own. 

The Veteran's right knee disability involves limitation of 
motion on flexion, instability, and some occasional 
dislocation, by the Veteran's report.  

On a March 2008 VA examination, the Veteran reported having 
pain, weakness, stiffness, swelling, lack of endurance, 
fatigability, and occasional dislocation.  He related that he 
had pain which he rated an 8 on a scale of 1 to 10 with 10 
being worse.  Pain was precipitated by physical activity and 
relieved by over-the-counter medication.  The Veteran 
reported that he had weakness, stiffness, swelling, giving 
way, lack of endurance, and locking.  He did not have heat, 
redness, giving way or locking.  Range of motion testing 
revealed that flexion was limited to 110 degrees with pain, 
but then an additional 12 degrees with DeLuca factors were 
considered (flexion limited to 98 degrees).  Extension was 
full.  The anterior and posterior crusciate ligaments 
stability test was within normal limits.  Likewise, the 
medial and collateral ligaments stability test was also 
within normal limits.  The examiner noted that the effect of 
the Veteran's usual occupation and daily activities was 
difficulty with prolonged walking and standing.  X-rays 
confirmed severe osteoarthritis.  VA outpatient record 
supported this examination and also showed pain, effusion, 
and swelling of the knee joint.  

An October 2008 private examination conducted by W.D.W., 
M.D., revealed that the right knee had a 10 degrees flexion 
contracture with a mild varus deformity.  The Veteran had 
flexion to 90 degrees with 1 to 2+ effusion and 3+ tenderness 
along the medial joint line.  There was 1 to 2+ pain on 
patellofemoral compression.  There was 3+ pain with grinding 
of the medial compartment and only plus-minus pain with 
grinding of the lateral compartment.  X-rays confirmed 
tricompartmental osteoarthritis with severe medial arthrosis.  
The physician recommended a total right knee replacement, but 
the Veteran had not undergone this procedure.  

A May 2009 VA examination report noted that the Veteran 
reported having crushing and aching pain in the right knee 
which traveled down the leg and rated a 7 on a scale of 1 to 
10 with 10 being worse.  Pain was precipitated by physical 
activity and relieved by rest.  The Veteran reported that he 
had weakness, stiffness, swelling, giving way, lack of 
endurance, and locking.  He did not have heat, redness, 
fatigability, or dislocation.  He used a knee brace and over-
the-counter medication.  The range of motion testing revealed 
that flexion was limited to 40 degrees with pain, but then an 
additional 10 degrees with DeLuca factors were considered 
(flexion limited to 30 degrees).  Extension was full.  The 
anterior and posterior crusciate ligaments stability test was 
within normal limits.  The medial and collateral ligaments 
stability test was abnormal with slight instability.  

The examiner noted that the effect of the Veteran's usual 
occupation was difficulty with prolonged walking and standing 
and the effect on his daily activities was he was unable to 
do yard work and stand and cook for longer periods.   

In sum, during this appeal, at worst, extension was full and 
flexion was limited to 30 degrees taking into consideration 
all DeLuca factors.  This equates to a 20 percent rating for 
flexion.  In addition, slight instability was shown and the 
Veteran reported occasional dislocation which equates to a 10 
percent rating under Diagnostic Code 5257.  The combined 
rating does not exceed the currently assigned 40 percent 
disability rating.  Therefore, a higher rating is not 
warranted.  

The Veteran is separately service-connected for right knee 
scarring, but that matter is not under appeal.  

Lumbar Spine

The Veteran is service-connected for degenerative disease of 
the lumbar spine, rated as 20 percent disabling under 
Diagnostic Code 5299-5292.  Since the Veteran was originally 
rated, essentially based on limitation of motion, the rating 
schedule changed and the diagnostic codes were renumbered.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, degenerative arthritis of the spine under Diagnostic 
Code 5242, and intervertebral disc syndrome under 
Diagnostic Code 5243.

The Veteran's low back disability may be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The Spine, Note 
(6).

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine is rated as 100 
percent disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is 
rated as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine is rated as 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 
30 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 
rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height is rated as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months is rated as 60 
percent disabling.

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months is rated as 40 percent disabling.

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months is rated as 20 percent disabling.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months is rated as 10 percent disabling.

Note (1): For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

The question of separate ratings for any neurologic 
abnormalities under neurological codes must be addressed.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2009).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2009).

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent disability rating is warranted for severe 
incomplete paralysis with marked muscular atrophy.  Id.  

The Veteran was examined in March 2008.  Range of motion of 
the thoracolumbar spine revealed flexion to 86 degrees (with 
pain occurring at that point); extension to 15 degrees (with 
pain occurring at that point); right and left lateral flexion 
to 30 degrees; and right and left rotation to 30 degrees.  It 
was noted that while pain limited function (as indicated), 
function was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  The appearance of the 
spine was symmetrical, and there was symmetry of spinal 
motion with normal curvature of the spine.  

Neurological evaluation of the lower extremities revealed 
normal motor and sensory function.  The right and left lower 
extremities revealed knee and ankle jerk of 2+ each.  

The examiner noted that the effect of the Veteran's usual 
occupation and daily activities was difficulty with prolonged 
walking and standing.  

The Veteran was examined again in May 2009.  Range of motion 
of the thoracolumbar spine revealed flexion to 70 degrees 
(with pain occurring at that point); extension to 10 degrees 
(with pain occurring at that point); right and left lateral 
flexion to 20 degrees (with pain occurring at that point); 
and right and left rotation to 20 degrees (with pain 
occurring at that point).  It was noted that while pain, 
fatigue, weakness, and lack of endurance limited function, as 
indicated, but incoordination did not.  The appearance of the 
spine revealed scoliosis, but there was symmetry of spinal 
motion.  

Neurological evaluation of the lower extremities revealed 
normal motor and sensory function.  The right and left lower 
extremities revealed knee and ankle jerk of 2+ each.  

The examiner noted that the effect of the Veteran's usual 
occupation was difficulty with prolonged walking and standing 
and the effect on his daily activities was he was unable to 
do yard work and stand and cook for longer periods.   

The Board notes that the Veteran reported that he does not 
have numbness or loss of bowel or bladder control.  He also 
indicated that while he has pain of a 7-8 on a scale of 1 to 
10 with 10 being worse, he does not have incapacitation.  

In viewing the examination reports and the rating criteria, 
the Veteran's low back disability more nearly approximates a 
10 percent disability rating based on the range of motion 
findings.  He does have scoliosis which is contemplated 
within the assigned 20 percent rating.  However, a higher 
disability rating is not warranted as the Veteran's motion in 
all directions exceeds the limitation required for a higher 
disability rating.  The Veteran does not have ankylosis.

Further, the Veteran does not have neurological impairment.  
The VA examination reports indicated that there was no sign 
of intervertebral disc syndrome and permanent nerve root 
involvement.  The neurological findings were normal.  As 
noted, there is also no bowel or bladder impairment.  

Further, there is no evidence showing that the Veteran's low 
back disability has resulted in any incapacitating episodes.  

Accordingly, the Board finds that a disability rating in 
excess of 20 percent for lumbar spine disability is not 
warranted.

Conclusion

In sum, in determining whether a higher rating is warranted 
for service-connected disabilities, VA must determine whether 
the evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against higher ratings 
for the right knee and low back disabilities.

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular disability rating for the 
service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's right knee and low back with the established 
criteria found in the rating schedule for those disabilities 
shows that the rating criteria reasonably describes the 
Veteran's disability levels and symptomatology; as discussed 
above.

The Board further observes that, even if the available 
schedular disability rating for the disability is inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  The VA examiners noted that the Veteran was 
unable to stand or walk for prolonged periods, but marked 
interference, i.e., to include beyond what is contemplated in 
the rating criteria, is not shown.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
disability ratings assigned herein.  What the Veteran has not 
shown in this case is that the service-connected 
disabilities' manifestations have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A disability rating in excess of 40 percent for 
osteochondritis dessicans and degenerative arthritis of the 
right knee, post-traumatic and postoperative, is denied.

A disability rating in excess of 20 percent for degenerative 
disease of the lumbar spine is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


